Case 1:18-mj-03422-SAG Document LG ha heli, Pap 1 of B2AYA5- AG
. _______LODGED

 

AFFIDAVIT IN SUPPORT OF DEC <6 7018
AN APPLICATION FOR A SEARCH WARRANT att tasORe
CLERK U8. DISTRICT COURT

EN

FBI Task Force Officer Christopher Hiester, being duly sworn, statgs and reiireltcaa a DEPUTY:

following:
INTRODUCTION AND AGENT BACKGROUND
1. I am employed as a Detective with the Baltimore Police Department (BPD),

Citywide Robbery Unit. I have been assigned to the FBI Baltimore Violent Crimes Task Force

since 2014 and I am currently responsible for investigating violent crimes, to include bank and ~

armored carrier robberies, commercial armed robberies and carjackings.

2. I am an investigative or law enforcement officer of the United States within the
meaning of Section 2510(7) of Title 18, United States Code, and empowered by law to conduct
investigations of and to make arrests for offenses enumerated in Section 2516 of Title 18, United
States Code. The following information is the result of your Affiant’s personal knowledge of this
investigation or has been provided to him by other law enforcement agencies and officers.

3. This affidavit is being submitted in support of an application for a search warrant
to search the records of AT&T, Sprint, T-Mobile and Verizon Wireless (“the Service Providers”)
to disclose certain records and other information pertaining to the cellular telephone towers
described in Part I of Attachment A. The records and other information to be disclosed are
described in Part II of Attachment A.

4. The facts in this affidavit come from personal observations, training and
experience, and information obtained from other agents, law enforcement officers, and witnesses.

This affidavit does not contain all facts known to law enforcement officials about the investigation

described herein.
Case 1:18-mj-03422-SAG Document3 Filed 12/26/18 Page 2 of 12

5. Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of 18 U.S.C. §1951-Hobbs Act have been committed by the unknown subjects
described herein. There is also probable cause to believe that a search of the cell tower data as
described below and in Part I of Attachment A will result in identification of subject(s) and the —
recovery of items constituting evidence of these criminal violations.

BACKGROUND OF INVESTIGATION AND BASIS OF PROBABLE CAUSE

6. On Tuesday, October 23, 2018, at approximately 7:40 p.m., BPD Western District
patrol officers received a Shotspotter Alert for the 1500 block of N. Smallwood Street, Baltimore,
Maryland. This area is known to police for narcotics trafficking based on calls for service to the
BPD. Several minutes later, two gunshot victims inside a vehicle approached an officer in the area
and advised they had both been shot and needed medical attention. A crime scene was later located
in the 2100 block of Brighton Street, Baltimore, Maryland. The victims were later identified as
Horacio Adams, shot in the left arm and right leg, and Kara Williams, shot in the right arm. The
victims advised officers that they were parked in the 2100 block of Brighton Street when they were
shot, but provided little detail regarding the circumstances of the shooting or a description of the
suspect. A search of the crime scene revealed broken glass and three spent shell casings from a
semiautomatic handgun. The victims were transported to the University of Maryland Hospital,
Shock Trauma Unit, where they were admitted with non-life threatening injuries.

7. On Tuesday, November 6, 2018, at 10:09 p.m., BPD Northwest District patrol
officers responded to the 7-Eleven, located at 2500 Liberty Heights Avenue, Baltimore, Maryland,
for a reported armed commercial robbery. Upon their arrival, police officers were met by store
employees who advised that an unknown suspect entered the store, brandished a silver

semiautomatic handgun, and demanded money from the registers. When the employees did not

2
Case 1:18-mj-03422-SAG Document3 Filed 12/26/18 Page 3 of 12

react immediately, the suspect discharged a round from his handgun into the ceiling of the store.
After the suspect fired the weapon, the employees opened the registers and gave the suspect $407
in U.S. currency. The suspect, described as a black male with a light to medium complexion, 5’5”-
- 6’0”, wearing a black mask, black puffy coat, black pants and sneakers. The suspect fled the
location on foot. No injuries were sustained during the incident. On November 8, 2018, BPD
Crime Lab advised there was an IBIS (Integrated Ballistic Identification System) lead generated
between the shooting in the 2100 block of Brighton Street and the discharging in the 7-Eleven
store. This lead indicates that the same firearm was possibly used in both incidents. On December
6, 2018, your Affiant submitted a Request for Comparison to the Baltimore Police Department
Crime Lab Division to confirm this information.

8. On Saturday, November 10, 2018, at 12:46 p.m., BPD Northwest District patrol
responded to the 7-Eleven, located at 5455 Reisterstown Road, Baltimore, Maryland, for a reported
armed commercial robbery. Upon their arrival, BPD officers were met by store employees who
advised the store had just been robbed by an unknown black male with a light to medium
complexion, bushy eyebrows, wearing a black mask, black hoodie with an unknown white emblem
on the right side of the chest, black pants and black boots, armed with a black handgun. The
suspect demanded money from the registers, stating, “Don’t move. Open both registers. Push any

33

button and I will shoot you.” The employees complied and the suspect removed an unknown
amount of U.S. currency from both registers. The suspect fled the location and was last seen in an
unknown red vehicle.

9. On Saturday, November 10, 2018, at 8:28 p.m., BPD Northwest District patrol
officers responded to the 7-Eleven, located at 5100 Park Heights Avenue, Baltimore, Maryland,

for a reported armed carjacking. Upon their arrival, officers were met by the victim, who advised

3
Case 1:18-mj-03422-SAG ‘Document 3 Filed 12/26/18 Page 4 of 12

that he had been carjacked by two black males wearing dark clothing and masks. The victim
reported that he stopped his 2014 Toyota Corolla with several missing hubcaps, bearing Maryland
registration 8DL8121, and asked the two males if they were selling narcotics. One of the males
answered affirmatively, and both suspects got into the victim’s car. At-that time, one of the
suspects produced a black handgun, and the victim was robbed of $60 in U.S. currency and told to
get out of the car. Upon doing so, the suspects drove away southbound in the 5000 block of Palmer
Street, Baltimore, Maryland, |

10. On Tuesday, November 13, 2018, at 07:35 a.m., BPD Northwest District patrol
officers responded to the 7-Eleven, located at 6401 Reisterstown Road, Baltimore, Maryland, for
a reported armed commercial robbery. Upon their arrival, BPD officers were met by store
employees who advised the store had just been robbed by an unknown black male with a light
complexion, wearing a black mask, black hoodie, black pants and black boots, armed with a small
black revolver. A review of video surveillance footage revealed that the suspect appears to be
wearing the same clothing (black hoodie with an unknown white emblem on the right side of the
. chest), and has a similar physical appearance as the suspect in the 7-Eleven robbery on November
10, 2018, at 5455 Reisterstown Road. A second suspect, possibly a black female, was observed
wearing a black jacket over a gray hoodie. The suspects entered the store and walked behind the
counter. The male suspect produced the black revolver and demanded the employees open the
register drawers. The male suspect took an unknown amount of U.S. currency from the register
drawers, while the female suspect stole Dutch Master cigars from the display shelf behind the
counter. The suspects then fled the store and were last seen in a red minivan.

11. On Monday, November 19, 2018, at 6:48 p.m., BPD Northwest District patrol

officers responded again to the 7-Eleven, located at 5455 Reisterstown Road, for a reported armed

4
Case 1:18-mj-03422-SAG Document3 Filed 12/26/18 Page 5 of 12

commercial robbery. Upon their arrival, BPD officers were met by store employees who advised
the store had just been robbed by an unknown black male with a light complexion, wearing a black
mask, black jacket over a gray hoodie, black pants, black boots and gloves, armed with a small
black revolver. The suspect entered the store and walked behind the counter, displaying the
weapon. The suspect demanded that the employees open the cash registers, at which time they
complied, and the suspect removed both register drawers, containing approximately $200 in U.S.
currency. The suspect fled the location in an unknown direction. A review of video surveillance
footage revealed the suspect appears to be wearing the same clothing (black puffy coat, black
sweatpants), and has a similar physical appearance as the suspect who committed the armed
commercial robbery at the 7-Eleven, located at 2500 Liberty Heights Avenue, on November 6,
2018.

12. On Wednesday, November 21, 2018, at 7:12 am., BPD Northwest District patrol
officers responded again to the 7-Eleven, located at 5455 Reisterstown Road, for a reported armed
commercial robbery. Upon their arrival, BPD officers were met by store employees who advised
the store had just been robbed by an unknown black male with a light complexion, wearing a black
mask, black jacket over a gray hoodie, gray sweatpants, black boots and gloves, armed with a small
black handgun. The suspect entered the store and walked behind the counter, displaying the
weapon. The suspect demanded that employees open the store safe, but the employees stated they
did not have access. The suspect then ordered the employees to open the cash register drawers.
Upon doing so, the suspect took an unknown amount of U.S. currency from the drawers, an
unknown amount of Newport cigarettes, and a cell phone belonging to one of the employees.

13. On Wednesday, November 21, 2018, at 07:22 am., Baltimore County Police

Department (BCPD) officer respond to the 7-Eleven, located at 1 Greenwood Place, Pikesville,

5
Case 1:18-mj-03422-SAG Document 3 Filed 12/26/18 Page 6 of 12

Maryland, for a reported armed commercial robbery. Upon their arrival, the BCPD officers were
met by store employees who advised the store had just been robbed by an unknown black male,
wearing a black mask, dark colored jacket over a gray hoodie, gray sweatpants, black boots and
gloves, armed with a small revolver. The suspect walked behind the counter and told the
employees to open the cash registers. Upon doing so, the suspect proceeded to take an unknown
amount of U.S. currency, placing it in his jacket pocket. He then asked the employees to open the
safe, but they advised they did not have access. Prior to leaving the store, the suspect demanded
all of the Newport Menthol 100 cigarettes, which were placed in a black milk crate by one of the
employees. Video surveillance cameras show that the suspect fled the location and got into a black
sedan with several missing hubcaps, which is a similar description to the stolen 2014 Toyota
Corolla, which was taken in an armed carjacking in Baltimore on November 10, 2018.

14. On Saturday, December 1, 2018, at 3:54 p.m., BCPD officers respond to the 7-
Eleven, located at 8014 Liberty Road, Randallstown, Maryland, for a reported armed commercial
robbery. Upon their arrival, officers were met by store employees who advised the store had just
been robbed by an unknown black male with a light to medium complexion, wearing a black mask,
light gray hoodie with unknown writing or design on the front, gray sweatpants and black boots
and gloves, armed with a blue steel revolver. The suspect entered the store, produced a revolver,
and demanded the money from the registers. He then hopped over the counter and proceeded to
take an unknown amount of U.S. currency from both register drawers. The suspect walked out of
the location and was last seen getting into the passenger side of a black car, with the first three
characters of the Maryland tag being “8DL”. The tag number of the black 2014 Toyota Corolla,

taken in the armed carjacking on November 10, 2018 was 8DL8121.
Case 1:18-mj-03422-SAG Document3 Filed 12/26/18 Page 7 of 12

15. On Saturday, December 1, 2018, at 4:55 p.m., BPD Northern District patrol officers
responded to the Dunkin Donuts, located at 2016 Maryland Avenue, Baltimore, Maryland, for a
reported armed commercial robbery. Upon their arrival, BPD officers were met by store
employees who advised the store had just been robbed by an unknown black male with a light
complexion, wearing a black mask, light gray hoodie with unknown writing or design on the front,
gray sweatpants and black boots and gloves, armed with a small black revolver. A review of video
surveillance footage revealed that the suspect matches the description of the suspect who robbed
the 7-Eleven at 8014 Liberty Road earlier in the day. Surveillance video also showed a second
suspect, described as a black male with a thin build, approximately 40-50 years old, wearing a
black mask, black jacket, black pants and black gloves. The suspects entered the store and went
to the counter and ordered donuts. When the employee turned his back, the first suspect walked
behind the counter, displayed the revolver, and demanded money while threatening to beat the
employee with the handgun. The second suspect stayed in the lobby area, and acted as a lookout.
The employee turned over an unknown amount of U.S. currency and both suspects fled the store.

16. On Sunday, December 2, 2018, at 8:17 am., BCPD officers respond to the 7-
Eleven, located at 620 Reisterstown Road, Pikesville, Maryland, for a reported armed commercial
robbery. Upon their arrival, BCPD officers were met by store employees who advised the store
had just been robbed by an unknown black male wearing a black puffy coat, black mask, gray
pants and black shoes. The suspect entered the store, walked behind the counter and displayed a
small black handgun, while demanding money from the cash registers. The employees opened the
two registers and the suspect proceeded to take $150 in U.S. currency from the drawers. Upon
review of surveillance video, the suspect was seen arriving and departing in a black Toyota with

several missing hubcaps.
Case 1:18-mj-03422-SAG Document 3 Filed 12/26/18 Page 8 of 12

17. BPD and BCPD Detectives believe these incidents represent an ongoing trend of
armed commercial robberies committed by what appears to be the same subjects, utilizing either a
black handgun or a silver semiautomatic handgun.

18. In each of the above referenced commercial robberies, the businesses received and
sold goods that were received in interstate commerce. In each of the robberies the subjects
committed or threatened to commit acts of violence by pointing a weapon at the victims.

19, Your affiant knows through training, experience and the shared experiences of
investigators familiar with commercial robberies, that the crimes described in this affidavit indicate
at least two individuals may be in contact utilizing cellular telephones in order to coordinate
surveillance prior to, or a getaway from, these commercial robberies. Therefore, the subjects’ cellular
telephones would utilize the same cellular towers at approximately the same time just prior to or after
a robbery, thus establishing a pattern allowing investigators to reduce the many cellular telephone
numbers utilizing the individual cell towers in the areas of the robberies to a select few cellular
telephones, and potentially identify the robbers.

FACTS ABOUT CELL TOWERS IN GENERAL

20. Many cellular service providers maintain antenna towers (“‘cell towers”) that serve
specific geographic areas. Each cell tower receives signals from wireless devices, such as cellular
phones, in its general vicinity. These cell towers allow the wireless devices to transmit or receive
communications, such as phone calls, text messages, and other data. The tower closest to a
wireless device does not necessarily serve every call made to or from that device.

21. In addition to a unique telephone number, each cell phone is identified by one or
more unique identifiers. Depending on the cellular network and the device, the unique identifiers

for a cell phone could include an Electronic Serial Number (“ESN”), a Mobile Electronic Identity

8
Case 1:18-mj-03422-SAG Document3 Filed 12/26/18 Page 9 of 12

Number (“MEIN”), a Mobile Identification Number (“MIN”), a Subscriber Identity Module
(“SIM”), a Mobile Subscriber Integrated Services Digital Network Number (“MSISDN”), an
International Mobile Subscriber Identifier (“IMS!’), or an International Mobile Equipment
Identity (“IMEI”).

22. Cellular service providers routinely maintain historical cell-tower log information,
including records identifying the wireless telephone calls and communications that used a
particular tower. For each communication, these records may include the telephone call number
and unique identifiers for the wireless device in the vicinity of the tower that made or received the
communication (“the locally served wireless device”); the source and destination telephone
numbers associated with the communication (including the number of the telephone that called or
was called by the locally served wireless device); the date, time, and duration of the
communication; the “sectors” (i.e., the faces of the towers) that received a radio signal from the
locally served device; and the type of communication transmitted through the tower (such as phone
call or text message).

CONCLUSION

23. Based on the foregoing, I submit that there is probable cause to believe that the
Cellular Telephone Service Providers are in possession of records and other information described
in Attachment A that would identify which wireless devices were in the immediate vicinity of the
addresses listed in paragraphs 6-16 of this Application (and listed in Attachment A) at the same
time as the robberies. This information, in turn, will assist law enforcement in determining the

wireless devices utilized by subjects.
Case 1:18-mj-03422-SAG pochitien 4} eSHlerthas [Gebl Acker SAL

tt

Fo “De. eae
Task Force Officer Christopher Hiester~
Federal Bureau of Investigation

Sworn to and subscribed before me this | day of December, 2018

10

 

STEPHAN IE A. GALLAGHER
UNITED STATES MAGISTRATE JUDGE
Case 1:18-mj-03422-SAG Document 3 Filed 12/26/18 Page 11 of 12

ATTACHMENT A
I. The Cell Towers
This Order applies to certain records and information associated with cellular telephone

towers (“cell towers”) that provide coverage to the following areas atthe listed date and times:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Location Dates ' ‘Times
2100 Brighton St. October 23, 2018 7:15 P.M. to 8:15 P.M. EDT
Baltimore, Maryland
2500 Liberty Heights Ave. November 6, 2018 9:40 P.M. to 10:40 P.M. EST
Baltimore, Maryland
5455 Reisterstown Rd. November 10, 2018 12:15 P.M. to 1:15 P.M. EST
Baltimore, Maryland
5100 Park Heights Ave. November 10, 2018 7:50 P.M. to 8:50 P.M. EST
Baltimore, Maryland
6401 Reisterstown Rd. November 13, 2018 7:00 A.M. to 8:00 A.M. EST
Baltimore, Maryland
5455 Reisterstown Rd. November 19, 2018 6:15 P.M. to 7:15 P.M. EST
Baltimore, Maryland
$455 Reisterstown Rd. November 21, 2018 6:35 A.M. to 7:35 A.M. EST
Baltimore, Maryland.
1 Greenwood Place November 21, 2018 6:50 A.M. to 7:50 A.M. EST
Pikesville, Maryland
8014 Liberty Rd. December 1, 2018 3:25 P.M. to 4:25 P.M. EST
Randallstown, Maryland
2016 Maryland Ave. December 1, 2018 4:25 P.M. to 5:25 P.M. EST
Baltimore, Maryland
620 Reisterstown Rd. December 2, 2018 7:45 A.M. to 8:45 A.M. EST
Pikesville, Maryland

 

 

 

IL. Records and Other Information to Be Disclosed

For each cell tower described in Part I of this Attachment, the Service Providers named in
the Search Warrant are required to disclose to the United States all records and other information
(not including the contents of communications) about all communications made using the cell

tower during the corresponding timeframe(s) listed in Part J, including the records that identify:
11
Case 1:18-mj-03422-SAG Document 3 Filed 12/26/18 Page 12 of 12

A. the telephone call number and unique identifiers for each wireless device in the
| vicinity of the tower (“the locally served wireless device’) that registered with the
tower, including Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
Numbers (“MEIN”), Mobile Identification Numbers (“MIN”), Subscriber Identity
Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network
Numbers (“MSISDN”), International Mobile Subscriber Identifiers (“IMSI’’), and
International Mobile Equipment Identities (“IMEI”);

B. the source and destination telephone numbers associated with each communication
(including the number of the locally served wireless device and the number of the
telephone that called, or was called by, the locaily served wireless device);

C. the date, time, and duration of each communication;

D. A tower list of the towers the providers selected which would provide the logical
coverage of the relevant addresses. This tower list should include the Market
designation, physical address, latitude and longitude of the tower, LAC, Repoll (&
or NEID), Cell ID, sectors, and Azimuth or orientation | which interacted with the
wireless device;

E. the type of communication transmitted through the tower (such as phone call or text
message, or data session).

F, If available, Verizon is requested to provide the RTT data associated with the
respective tower dumps.

G. If available, Sprint is requested to provide PCMD data associated with their
respective tower dumps.

These records should include records about communications that were initiated before or
terminated after the specified time period, as long as part of the communication occurred during

the relevant time period identified in Part I.

12
